DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-18 in the reply filed on 6 August 2021 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 August 2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/804665, upon which the instant application is filed as a continuation in part, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior ‘665 application is silent at to using bromine or bromide and thus lacks enablement in the instant claim limitations with respect to brominating. Accordingly, claims 1-18 are not entitled to the benefit of the prior application and thus the effective filing date for application of prior art is based on the provisional application 62/948459, upon which proper priority has been established, filing date of 16 December 2019.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the various options of products formed amount to an indefiniteness with respect to the scope of the claim. In the step of “brominating…to result in one or more products comprising dibromopropane (DBP) and propylenebromohydrin (PBH)” (emphasis added), the result as written is indefinite if only one of the DBP or PBH need to be formed or both. In other words, the “one or more products” implies that only one of DBP or PBH need to be formed in accordance with the broadest reasonable interpretation of the language yet the “comprising” implies that both products are required to be formed by virtue of the “or more” thus rendering the “one or” superfluous and inaccurate. 
Further, the next step requires “epoxidizing the one or more products comprising DBP and PB…to form…unreacted DBP”  (emphasis added). If only one product need be required by the previous step of brominating via the “one”, then it is unclear if both reactants are required in the second step of epoxidizing. Further, the “comprising” in this step appear to imply that both products must be formed in order to have explicitly formed “unreacted DBP”. In other words, there cannot be unreacted DBP if DBP was not formed initially. Further, DBP is not actually “formed” via the epoxidation, but rather the implication means it was unreacted and thus present but not participating in the epoxidation.
Lastly, the last step of “the unreacted DBP to hydrolysis” again is obviated if the DBP is not formed. The limitation appear to want to limit “unreacted DBP” “formed” in the step of epoxidizing, however, if DBP is formed during a brominating step, it is inherently unreacted before being present in the epoxidizing step.
Therefore, clarification is required as to the products being formed and subsequently reacted in each step. The Examiner suggest the following changed to overcome the rejections: “brominating…to result in formation of products comprising dibromopropane (DBP) and 
As to claim 2, the recitation” organic:aqueous” ratio is indefinite as to what is being referred to or limited thereby.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 4,560,451) in view of Albrecht et al (US 2012/0292196 A1).
As to claim 1-3, 5, 10, 11, 13-16, and 18, Nielsen discloses a method, comprising: 
	brominating propylene to result in one or more products comprising dibromopropane (DBP) and propylenebromohydrin (PBH) (col. 5 lines 37-66 describing the formation of PBH in the reaction at line 55 and DBP at line 62); 
	epoxidizing the one or more products comprising DBP and PBH with a base to form propylene oxide (PO) and unreacted DBP (col. 6 lines 1-10 via hydroxide ion thus reading on “base”).	 
	Nielsen fails to explicitly disclose wherein the bomination is used with an aqueous medium comprising metal bromide with metal ion in higher oxidation state, metal bromide with metal ion in lower oxidation state, and saltwater, reduction of the metal bromide with the metal ion in the higher oxidation state to the metal bromide with the metal ion in the lower oxidation state, and further subjecting the unreacted DBP to hydrolysis under one or more reaction conditions to result in hydrolysis products comprising PBH and propanal.
	Albrecht discloses a method to form propylene chlorohydrin (PCH), comprising:
	(i) contacting an anode with an anode electrolyte in an electrochemical cell wherein the anode electrolyte comprises metal bromide and saltwater ([0435]); contacting a cathode with a cathode electrolyte in the electrochemical cell; applying voltage to the anode and the cathode and oxidizing the metal bromide with metal ion in a lower oxidation state to a higher oxidation state at the anode (claim 1 Fig. 8B “System of 1b…” box as required by instant claim 11 where  
	(ii) transferring the anode electrolyte from the electrochemical cell to the bromination reaction (Fig. 8b catalysis reaction, where the specification is clear the method in 8b is suitable for propoylene [0018], [0132], [0133], [0315] among others which reads on the limitation) where the metal in a higher oxidation state is used to form propylene oxide ([0314]).
	Albrecht discloses the following dependent claim limitations:
	As to claim 2, wherein the electrolyte for producing the PBH and DBP has an organic solvent and water with ratios that fall within the instantly claimed range – [0364], [0381].
	As to claim 3, Albrecht discloses wherein the one or more reaction conditions in the hydrolysis reaction comprise Lewis acid selected from the group consisting of copper bromide; zinc bromide; cobalt bromide; and nickel bromide. [0123].
	As to claim 10, Albrecht discloses wherein reaction conditions for the bromination reaction comprise temperature of the reaction between 40-1200C ([0455]; concentration of the metal bromide with metal ion in the higher oxidation state entering the bromination to be between 0.5- 3M )[0220]; concentration of the metal bromide with metal ion in the lower oxidation state entering the bromination to be between 0.01-2M; )[0220] or combinations thereof.
	As to claim 13, Albrecht discloses transferring the aqueous medium comprising the metal chloride with the metal ion in the higher oxidation state to and oxyhalogenating the metal halide with the metal ion in the lower oxidation state to the higher oxidation state in presence of an oxidant (Fig. 8b see below using systems of 5b which disclose the use of an oxidant – [0265] “oxygen at cathode may be atmospheric…”). 

	As to claim 15, Albrecht discloses wherein reaction conditions for the bromination reaction comprise temperature of the reaction between 40-1200C ([0455]; concentration of the metal bromide with metal ion in the higher oxidation state entering the bromination to be between 0.5- 3M )[0220]; concentration of the metal bromide with metal ion in the lower oxidation state entering the bromination to be between 0.01-2M; )[0220] or combinations thereof.
	As to claim 16, Albrecht discloses using sodium bromide, potassium bromide when bromide is used ([0228] [0123]).
	As to claim 18, Albrecht discloses wherein the metal bromide with the metal ion in the lower oxidation state is CuBr and the metal bromide with the metal ion in the higher oxidation state is CuBr2. (via use of copper bromide discussed above).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the method of Albrecht to perform steps I and ii of chlorinating propylene to form PBH and DBP with the metal chloride and metal ion to use in the method of Nielsen because it allows for no requirement of a gas diffusion anode, higher cell efficiencies, lower voltages, platinum free anodes, sequestration of carbon dioxide, environment friendly chemicals and formation of commercially viable products (Albrecht [0120]).
	As to the step of “subjecting the unreacted DBP to hydrolysis under one or more reaction conditions to result in hydrolysis products comprising PBH and propanal”, it is noted this particular reaction occurs inherently in situ during a brominating step as evidenced by instant 

As to claim 4, Nielsen further discloses separating the one or more products comprising PBH and DBP from the aqueous medium, before subjecting the one or more products comprising PBH and DBP to the epoxidation reaction. (col. 9 lines 1-23 noting that non-preferred embodiments are still valid as prior See MPEP 2123 II).

As to claim 6, the process of Nielsen, as modified by Albrecht, would necessarily have unreacted DBP as an hydrolysis product at any point before either complete hydrolysis OR before the end of the bromination reaction in situ.

As to claim 7, the limitation “circulating the hydrolysis products comprising PBH and propanal from the hydrolysis reaction back to the epoxidation reaction to form the PO, the unreacted DBP, unreacted propanal, or combinations thereof.” Would naturally flow when the hydrolysis is performed in situ and thus met through the further epoxidation reaction. 

As to claim 8. Nielsen further discloses separating the PO from unreacted propanol (col. 10 lines 27-30).

As to claim 12, Albrecht discloses using sodium hydroxide in the cathode electrolyte (See [0106], [0228], [0231], [0435]-[0439] among other passages) and Nielsen discloses using hydroxide ion as the base to form propylene oxide (see above)  thus would obvious to use a 

As to claim 17, Nielsen further discloses yield of the PO is more than 80 wt% and/or space time yield (STY) of the PO is more than 0.1 (mol/L/hr) (See Example 1 where the DBP only accounts for 6.2 mol % formation thus PO of 93.8 mol %).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, as modified by Albrecht, as applied to claim1 above, and further in view of Gelbein et al (US 4,008, 133).
As to claim 9, Nielsen, as modified by Albrecht, fails to explicitly discloses wherein the base comprises alkali metal hydroxide and/or alkali eath metal hydroxide.
	Gelbein discloses forming epoxy compounds from an olefinic compound (title) comprising bromo groups (col. 6 lines 20-35) using sodium hydroxide (Abstract, col. 1 lines 55-58).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used sodium hydroxide to react with the bromohydrin as taught by Gelbein in the the method of Nielsen, as modified by Albrecht, because it is recognized as a reactant to form propylene oxide and amounts to an exchange of one reactant for another in the formation of propylene oxide. See MPEP 2143 B and 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOUIS J RUFO/Primary Examiner, Art Unit 1795